ELECTRONIC RECORD
                                                                           lOrt'W

COA #      02-12-00027-CR                        OFFENSE:       29.02


           Marc Alexander Garcia v. The
STYLE:     State of Texas                        COUNTY:        Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   371st District Court



DATE: 07/10/14                    Publish: NO    TCCASE#:       1227488D




                        IN THE COURT OF CRIMINAL APPEALS


         Marc Alexander Garcia v. The State
STYLE:   of Texas                                    CCA#:
                                                                     IQVb-W
         APPELL^NT^S                  Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
     refused                                         JUDGE:
DATE: £>ec, A>              *Z&/V                    SIGNED:           .               PC:

JUDGE:    /3C                                        PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD